Opinion of the Coukt by
Judge Mills.
THE court below, after the execution of a writ of inquiry in assumpsit, rendered judgment for the amount assessed, which was twenty-eight dollars more than the amount of damages laid in the writ and declaration, when, if the damages exceeded those laid, the court-ought to have rendered judgment for the amount laid, and no more.
„ The judgment must, therefore,be reversed with costs, and the cause remanded that judgment may there be rendered, according to the principles of this opinion.